PER CURIAM.
This cause is remanded for correction of the restitution order to reflect the amount of restitution orally pronounced. See Trueblood v. State, 635 So.2d 1024, 1025 (Fla. 1st DCA 1994) (“It is well-settled that the oral pronouncement of a sentence prevails over the written judgment and sentence form.”). See also R.S. v. State, 664 So.2d 1113 (Fla. 2d *536DCA 1995) (remanding for correction of restitution order to reflect amount orally pronounced at sentencing). The trial court orally imposed restitution of $200. Apparently due to a scrivener’s error, the written order imposes a restitution amount of $2,000.
MINER, ALLEN and LAWRENCE, JJ., concur.